      Case 1:19-cv-03876-PAE-KHP Document 40 Filed 03/03/20 Page 1 of 1

                                     S AMUEL & S TEIN
                                     ATTORNEYS AT LAW

              38 WEST 32ND STREET, SUITE 1110, NEW YORK, NY 10001
PHONE: (212) 563 - 9884 | FAX: (212) 563 - 9870 | WEBSITE: www.samuelandstein.co m


     DAVID STEIN                          March 3, 2020                      ADMITTED IN
     dstein@samuelandstein.com                                          NY, NJ, PA, IL, DC


VIA ECF                                                                             03/03/2020

Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1920
New York, NY 10007


       Re:     Brito v. Lucky Seven Restaurant & Bar LLC, et al.                    03/03/2020
               Docket No. 19-cv-3876 (PAE)(KHP)


Dear Magistrate Judge Parker:

        We represent plaintiff Jesus Brito in the above-referenced matter, and we write
jointly with defendants’ counsel, Melaine C. Alphonso, Esq., to request an adjournment until
March 16 by which to submit opening summary judgment briefs, which currently are due
by March 6. The parties are working on their respective submissions and simply need a bit
more time to complete the same. Similarly, the parties request until April 13, rather than
April 3, by which to submit their opposition briefs. This is the parties’ first such request,
and no other dates will be affected by these short extensions of time.

      We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions regarding the foregoing.

                                            Respectfully submitted,

                                            David Stein

cc: Melaine C. Alphonso, Esq. (via ECF)
